

 
 

--------------------------------------------------------------------------------

 

 
Exhibit 10(a)103
 
Confidential Interoffice
Correspondence
Date:                      March ___, 2013


To:                          Name


From:
Jennifer Raeder



Subject:
2013 Stock Option Agreement (“Agreement”) – Under the 2011 Equity Ownership and
Long Term Cash Incentive Plan of Entergy Corporation and Subsidiaries (Effective
for Grants and Elections On or After May 6, 2011)



I am pleased to inform you on behalf of Entergy Corporation (the “Company”) that
the Personnel Committee of the Entergy Corporation Board of Directors
(“Committee”) has agreed to grant you, pursuant to the 2011 Equity Ownership and
Long Term Cash Incentive Plan of Entergy Corporation and Subsidiaries (Effective
for Grants and Elections On or After May 6, 2011), (the "Plan"), a nonstatutory
stock option (the "Option") to purchase xxxx shares of Entergy Corporation
common stock (the "Com­mon Stock") at a price of  $xxxx per share (the "Exercise
Price"), subject to the following terms and conditions:


1.           Effective Date of Option Grant.  This Option grant by the Company
is effective January 31, 2013 (“Grant Date”), unless you file a written
objection in accordance with Section 7 below.


2.           Option Term.  The term of the Option (the "Option Term") shall
commence on the Grant Date and, unless the Option is previously terminated
pursuant to this Agreement, shall terminate upon the expiration of ten years
from the Grant Date.  Upon expiration of the Option Term, all of your rights
under this Agreement with respect to the Option shall terminate.


3.           Vesting of Option.  The Option shall vest and become exercis­able
at the rate of 33-1/3% on each of the first three (3) anniversaries of the Grant
Date, unless otherwise provided in Section 5.  Further, you must be a continuing
full-time regular employee of a System Company or a continuing part-time regular
System Company employee participating in the Company’s Phased Retirement Program
on an applicable anniversary date in order for the portion of the Option to vest
that is scheduled to become vested on such anniversary date unless otherwise
provided in Section 5.
 
 
4.           Exercise of Option.


(a)           Method of Exercise.  You may exercise a vested Option by one of
the methods approved by the Committee in connection with the grant of this
Option. You can determine the permissible methods of exercise: (i) by contacting
Computershare (formerly BNY Mellon) Executive Services at 1 (800) 851-1982, or
(ii) via the Internet address
https://www.cpushareownerservices.com/cpuportal/index.jsp .  You will be
required to choose from one of the payment methods made available by the
Committee for exercising stock options, which method shall also provide for the
payment by you of all applicable income tax and employment tax amounts required
to be withheld in connection with such exercise.


(b)           Limitation on Exercise.  All System Management Level 1-4
Participants are considered restricted individuals with regard to their stock
options.  As a restricted individual, you may trade in Entergy Corporation
securities only during an open window period (and only if you are not in
possession of material, non-public information).  Currently, window periods
begin on the second business day after the quarterly earnings release and run
through the last business day of the second month of the current quarter.  In
addition, the Insider Trading Policy may require that you pre-clear all
transactions involving Entergy securities with Entergy Corporation’s Office of
the General Counsel.


Notwithstanding anything to the contrary in Section 4(a) above or in the general
description of exercise alternatives, as a System Management Level 1-4
Participant, you must maintain the applicable Target Stock Ownership Level in
the chart below, which Level is expressed as a multiple of your base salary and
is based on your System Management Level.


Target Stock Ownership Levels


Management Level
Stock Ownership
Target Levels
ML1
5 times base salary
ML2
4 times base salary
ML3
2.5 times base salary
ML4
1.5 times base salary



             These ownership multiples may be satisfied through any shares of
Common Stock held by a System Management Level 1-4 Participant, including
unvested restricted shares, shares held in tax-qualified 401(k) plans,
etc.  Until you achieve your multiple of salary ownership position you must
continue to retain at least 75% of your After-Tax Net Profit from the exercise
of the Option in Company Stock until the earlier of (a) achieving and
maintaining your multiple of base salary ownership threshold, (b) your
termination of full-time employment (or part-time employment under the Company’s
Phased Retirement Program) within the Entergy System or (c) 60 months from the
date on which you exercise the Option.  Once you have achieved and maintain your
multiple of base salary ownership threshold, you are no longer bound by the 75%
hold requirement on future stock option exercise decisions. (Note:  For purposes
of this Section 4, “After Tax Net Profit” means the total dollar value of the
shares that you elect to acquire by exercise under this Option, determined as of
the date of exercise, minus the total of (i) the Exercise Price for these
shares, and (ii) the amount of all applicable federal, state and local income
tax, employment tax and other similar fees that must be withheld in connection
with the exercise.)


5.           Termination of Option. If your full-time System Company employment
or part-time System Company employment under the Company’s Phased Retirement
Program should terminate prior to the expiration of ten years from the Grant
Date, you, or your designated Beneficiary or heirs, as applicable, (in the event
of your death) shall have the following periods of time (“Remaining Exercise
Period”), as specified below, to exercise the Option, to the extent vested at
the time your employment terminates or as otherwise set forth below:
 
 
(a)           If you die while actively employed with a System Company, any
unvested portion of the Option will immediately vest, and the Remaining Exercise
Period for your designated Beneficiary or heirs, as applicable, shall end on the
date that is 10 years following the Grant Date.


(b)           If you Retire from System Company employment or your employment
terminates because you have become Totally Disabled any unvested portion of the
Option shall immediately vest and the Remaining Exercise Period shall end on the
date that is 10 years following the Grant Date.


(c)           If your employment with a System Company terminates for “Cause,”
both the vested and unvested portions of the Option shall immediately terminate
and the Remaining Exercise Period shall immediately end.


(d)           If your full-time System Company employment or part-time System
Company employment under the Company’s Phased Retirement Program terminates for
any other reason not set forth in Subsections 5(a), (b) or (c) above, any
unvested portion of the Option will terminate, and the Remaining Exercise Period
for the vested portion of the Option shall end on the earlier of the date that
is 10 years following the Grant Date or the date that is 90 days following your
last date of System Company employment.


(e)           If you are approved by your System Company employer for a leave of
absence (whether paid or unpaid) for reasons other than Total Disability, your
Option, to the extent not fully vested, will continue to vest during the
approved leave period upon each anniversary of the Grant Date.  If your System
Company employment terminates during such approved leave period, the Remaining
Exercise Period for your vested Option, if any, shall be determined in
accordance with the provisions of Subsections 5(a) through (d) above, depending
upon the reason for such termination.


6.           Change of Control.  Notwithstanding any provision of Section 5 to
the contrary, if within 24 months following the effective date of a Change in
Control, your System employment is terminated by a System Company without Cause
or by you for Good Reason, then any portion of the Option that is not vested and
is outstanding  as of the effective date of a Change in Control, shall become
fully vested and exercisable as of the date your System employment is
terminated, and any such vested and exercisable Option may be exercised  within
the remaining term of the Option.


7.           Objection to Option Grant.  If for any reason you do not wish to
receive this Option grant, you must file a written objection with HR Employee
Services on or before April 15, 2013.  If you file such a written objection,
this Option grant will be cancelled immediately.  If you do not file a written
objection with HR Employee Services by such date, you shall be deemed to have
accepted this Option grant, effective January 31, 2013, subject to all of the
terms and conditions set forth in this Agreement.


8.           Entergy Policies.


(a)  Hedging Policy.  Pursuant to the Entergy Corporation Policy Relating to
Hedging, as adopted by the Company’s Board of Directors at its meeting held on
December 3, 2010, officers, directors and employees are prohibited from entering
into hedging or monetization transactions involving Common Stock so they
continue to own Common Stock with the full risks and rewards of ownership,
thereby ensuring continued alignment of their objectives with the Company’s
other shareholders.  Participation in any hedging transaction with respect to
Common Stock (including Options) is prohibited.


(b)  Recoupment Policy.  Pursuant to the Entergy Corporation Policy Relating to
Recoupment of Certain Compensation, as adopted by the Company’s Board of
Directors at its meeting held on December 3, 2010, the Company is allowed to
seek reimbursement of certain incentive compensation (including Options) from
“executive officers” for purposes of Section 16 of the Securities Exchange Act
of 1934, as amended, if the Company is required to restate its financial
statements due to material noncompliance with any financial reporting
requirement under the federal securities laws (other than corrections resulting
from changes to accounting standards) or if there is a material miscalculation
of a performance measure relative to incentive compensation, regardless of the
requirement to restate the financial statements; or if the Board of Directors
determines that an executive officer engaged in fraud resulting in either a
restatement of the Company’s financial statements or a material miscalculation
of a performance measure relative to incentive compensation whether or not the
financial statements were restated.


9.           Option Nontransferable.  This Option may not be sold, exchanged,
pledged, transferred, assigned, or otherwise encumbered, hypothecated or
disposed of by you (or your designated Beneficiary) other than by (a) will or
laws of descent and distribution or (b) a qualified domestic relations order (as
defined by the Internal Revenue Code).


10.           Governing Law.  This Agreement shall be governed by and construed
according to the laws of the State of Delaware without regard to its principles
of conflict of laws.


11.           Incorporation of Plan.  The Plan is hereby incorporated by
reference and made a part hereof, and the Option and this Agreement shall be
subject to all terms and conditions of the Plan.  Any capitalized term which is
not defined in this Agreement shall have the meaning set forth in the Plan. If
any terms of this Agreement are inconsistent with the terms of the Plan, the
terms of the Plan shall govern.


12.           Amendments.  This Agreement may be amended or modified at any time
only by an instrument in writing signed by the parties hereto.  The Plan may be
amended, modified or terminated only in accordance with its terms.


13.           Rights as a Shareholder.  Neither you nor any of your successors
in interest shall have any rights as a stockholder of the Company with respect
to any shares of Common Stock subject to the Option until the date of issuance
of a stock certificate for such shares of Common Stock.


14.           Agreement Not a Contract of Employment.  Neither the Plan, the
granting of the Option, this Agreement nor any other action taken pursuant to
the Plan shall constitute or be evidence of any agreement or understanding,
express or implied, that you have a right to continue as an employee of any
System Company for any period of time or at any specific rate of compensation.


15.           Authority of the Committee.  The Committee shall have full
authority to interpret and construe the terms of the Plan and this
Agreement.  The determination of the Committee as to any such matter of
interpretation or construc­tion shall be final, binding and conclusive.


16.           Definitions.  For purposes of this Agreement, “Retire” and
“Retirement” shall mean (a) you separate from service with the System Companies
and  at the time you separate from service you are eligible to retire and
commence retirement benefits under a Company-sponsored qualified defined benefit
pension plan, or (b) if you are not eligible to participate  in a
Company-sponsored qualified defined benefit pension plan at the time you
separate from service with the System Companies, you separate from service with
the System Companies  after attaining age 55 and with ten (10) or more years of
service with System Companies.


/s/ Jennifer Raeder
